Citation Nr: 0118428	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  99-22 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for status 
post multiple surgeries on the left fourth metatarsal.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran had active service from September 1989 to 
December 1991.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to an 
increased rating for status post multiple surgeries on the 
left fourth metatarsal.  The veteran requested and was 
notified of the date scheduled for her personal hearing at 
the RO.  However, she did not appear.  In a December 1999 
report of contact, she stated that she did not want a 
hearing.

Preliminary review of the record does not indicate that the 
RO expressly considered referral of the veteran's claim for 
an increased evaluation for his left fourth toe disability to 
the VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDING OF FACT

The veteran's disability from status post multiple surgeries 
on the left fourth metatarsal have been shown to be 
manifested by pain and discomfort.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation, but no higher, for 
status post multiple surgeries on the left fourth metatarsal 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5282, 5284 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
VA has also secured all VA and private medical records that 
the veteran has indicated are pertinent to her claim, and VA 
has satisfied its duty with respect to such records and with 
receipt of sufficient information to proceed.  VA's duty to 
assist the claimant in this regard accordingly has been 
satisfied.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b) and (c)).  In addition, the 
veteran has been advised of the evidence that would be 
necessary for her to substantiate her claim, by means of the 
statement of the case and supplemental statement of the case 
that have been issued during the appellate process.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified at 38 
U.S.C. § 5103(a)).  The requirements set forth in the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, (2000), with regard to notice and development 
of the veteran's claims, have been satisfied.

This claim arises from the veteran's application for a 
compensable evaluation for her service-connected left fourth 
toe disorder.  During her service, the veteran underwent two 
surgeries to correct a defect in her left fourth toe.  The RO 
granted service connection for status post multiple surgical 
procedures on the left fourth metatarsal in a April 1992 
rating decision and assigned a noncompensable evaluation, 
effective from December 21, 1991, the date of the day 
following the veteran's separation from service.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Separate diagnostic 
codes identify the various disabilities.  When evaluating a 
disability, any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant.  38 C.F.R. § 
4.3 (2000).  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2000).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2000); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Here, the RO has evaluated the veteran's service-connected 
left fourth toe disability under Diagnostic Code 5282, 
wherein, unilateral hammertoe of all toes of one foot, 
without, claw foot is rated 10 percent disabling.  Hammertoe 
of a single toe is rated as noncompensable.  38 C.F.R. 
§ 4.71, Diagnostic Code 5282 (2000).  Under Diagnostic Code 
5284 of Schedule For Rating Disabilities, moderate residuals 
of a foot injury warrant a 10 percent evaluation; moderately 
severe residuals warrant a 20 percent evaluation; and severe 
residuals warrant a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2000), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown,  8 Vet. App. 
202 (1995).  

In addition, periarticular pathology productive of painful 
motion is entitled to a compensable evaluation 38 C.F.R. 
§ 4.59 (2000).  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.

In September 1998, the veteran filed a claim for an increased 
rating for her left fourth toe disorder.  She advised the RO 
that she had undergone further surgery on the toe in August 
1998.  A pre-surgery history and physical examination 
indicated that she had a left fourth claw toe deformity, a 
dorsal scar, and a callosity at the proximal interphalangeal 
joint of the fourth toe.  An August 1998 surgery report 
indicates that the veteran underwent a left fourth toe 
proximal phalanx condylectomy with extensor tenotomy to 
correct a claw toe deformity.

At a July 1999 VA podiatry examination, the veteran reported 
that the August 1998 surgery resulted in resulted in some 
improvement.  Her current complaints were of pain, weakness, 
stiffness, swelling, fatigability, and lack of endurance 
while walking.  She denied symptoms of heat and redness.  She 
reported having flare-ups which were precipitated by 
prolonged standing and walking.  On evaluation, there was a 
two-centimeter shortening of left fourth toe due to a short 
metatarsal.  There was some evidence of painful motion and 
tenderness over a one-centimeter nodule at the junction of 
the left fourth metatarsal and tarsal.  There was a one- by 
seven-centimeter scar on the dorsum of the left foot.  The 
left foot showed no callosities or breakdown and foot pulses 
were good.  The veteran walked with a fluid gait and there 
was no unusual shoe wear.  The veteran's ability stand, 
squat, supinate, and pronate with the left foot was good.  
She was able to rise on her toes and heels and there was no 
hammer toe, flat foot, or hallux valgus.  The reported 
diagnosis was congenital deformity of the left fourth 
metatarsal with failed operative interventions and no loss of 
function due to pain.  However, the examiner did not that the 
veteran had an additional 10 percent functional impairment 
during periods of flare-ups.

In the opinion of the Board, the most recent medical evidence 
reflects that the left fourth toe disability is productive of 
a moderate foot injury.  When these findings are considered 
in conjunction with the pain and tenderness noted on the 
recent examination, the Board concludes that the criteria for 
a 10 percent evaluation under Diagnostic Code 5284 are met.  
Essentially, the Board finds that consideration of factors 
such as pain and functional impairment, discussed within the 
provisions of 38 C.F.R. §§ 4.40 or 4.45, support the 
assignment of a 10 percent disability rating for the 
veteran's service-connected left fourth toe disorder.

In this case, the clinical evidence indicates that the 
veteran's impairment from her left fourth toe disorder is 
primarily manifested by complaints of pain and weakness with 
prolonged standing or walking.  However, while there is 
objective evidence of some painful motion and tenderness, 
there are no clinical findings of incoordination, loose 
motion, or excess fatigability.  The evidence as a whole does 
not describe the presence of such additional factors as to 
warrant a rating in excess of 10 percent.  The Board has 
considered the veteran's left fourth toe disability in the 
context of other diagnostic codes pertinent to rating foot 
disability in order to determine if a compensable rating 
might be assignable under such other codes.  However, the 
veteran does not have flat feet, a weak foot, a claw foot, 
metatarsalgia, hallux valgus, or malunion of a tarsal bone.  
Therefore, the schedular criteria for an evaluation in excess 
of 10 percent are not met under any other diagnostic code.  
38 C.F.R. § 4.71, Diagnostic Codes 5276, 5277, 5278, 5279, 
5280, 5281, 5283 (2000).  Accordingly, the disability 
associated with the veteran's left fourth toe disorder does 
not approximate the criteria for an evaluation in excess of 
10 percent.  


ORDER

A 10 percent evaluation for status post multiple surgeries on 
the left fourth metatarsal is granted, subject to the 
criteria that govern the payment of monetary awards. 


		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

 


